DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a valve assembly with a valve housing and a flapper.  The flapper is moveable from an open position in the housing in which two-way flow is allowed to a closed position in which only one-way flow through the valve housing is permitted. A first collet sleeve moveable from a first position to a second position in the housing. The first collet sleeve retains the flapper valve in the open position when the first collet sleeve is in the first position. The collet sleeve has a deformable breakaway seat at the lower end that receives a tripping ball. At least one lock ring engaging the first collet sleeve and extending into a groove in the valve housing.  The at least one lock ring configured to maintain the collet sleeve in the first position until the tripping ball is engaged with the first breakaway seat and a predetermined force is applied to move the collet sleeve from the first to the second position.  The novel feature of claims 1 and 15 are the housing defines a radially extending shoulder that engages the deformable breakaway seat preventing the seat  from expanding until the seat has moved from the first position. The novel feature of claim 8 is the first breakaway seat being restrained from radially outward movement by the valve housing in the first position of the first collet sleeve. In conclusion, examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676